           Case 2:16-cv-00287-cr Document 307 Filed 08/24/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF VERMONT


    GARRET SITTS, et al.,

           Plaintiffs,                                      Civil Action No. 2:16-cv-00287-cr

    v.

    DAIRY FARMERS OF AMERICA, INC. and
    DAIRY MARKETING SERVICES, LLC,

           Defendants.



               DEFENDANTS DAIRY FARMERS OF AMERICA, INC. AND
                      DAIRY MARKETING SERVICES, LLC’S
               NOTICE OF REVISED PROPOSED JURY INSTRUCTIONS

         During the August 10, 2020 charge conference, the Court instructed Defendants Dairy

Farmers of America, Inc. and Dairy Marketing Services, LLC (collectively “DFA”) to propose

revisions to a limited number of specific jury instructions within the larger set of instructions that

the Court used for discussion during that charge conference.1           In response to the Court’s

instructions, DFA respectfully submits its proposed revisions to those specific instructions in

Attachment A. Each of those instructions in Attachment A is highlighted in yellow, and they are

as follows:




1
        The Court also instructed plaintiffs to propose revisions to certain other instructions within
the set of instructions that the Court was using for discussion during the August 10, 2020 charge
conference. DFA has not yet had the opportunity to review plaintiffs’ new proposed instructions
and reserves all rights to object to such instructions at the appropriate time.
          Case 2:16-cv-00287-cr Document 307 Filed 08/24/20 Page 2 of 5




           •   Section 1 Instructions:

                  o The Elements of a Section 1 Claim, and, in particular, the way in which the

                      rule of reason burden shifting analysis fits into the elements of a Section 1

                      claim;

                  o Parallel Conduct; and

                  o The Participation and Intent Element of a Section 1 Claim.

           •   Section 2 Instructions:

                  o Refusal To Deal; and

                  o The Elements of a Section 2, Conspiracy to Monopsonize Claim.

           •   Additional Instructions:

                  o The Capper Volstead Act.

       In addition, pursuant to the Court’s request that DFA identify any instructions that it

believes are missing from the set that the Court used for discussion during the August 10th charge

conference, DFA proposes the following instructions (also each highlighted in yellow):

           •   Each Plaintiff’s Individual Burden Of Proof;

           •   Section 1 Instructions:

                  o Exclusive Dealing;

                  o Joint Ventures; and

           •   Damages – Causation and Disaggregation.

       Apart from the inclusion of these proposed or revised jury instructions, highlighted in

yellow in the attached filing, DFA has not altered the remaining jury instructions, originally

circulated by the Court on August 10, 2020, in Attachment A. DFA nonetheless retains all prior

objections to such jury instructions—as set forth both in DFA’s Objections to Plaintiffs’ Proposed


                                                2
          Case 2:16-cv-00287-cr Document 307 Filed 08/24/20 Page 3 of 5




Jury Instructions, ECF No. 293, and at the August 10, 2020 charge conference—and reserves the

right to assert further objections at the September 1, 2020 charge conference and in response to

plaintiffs’ proposed revised instructions.

       DFA reserves the right to further amend its proposed jury instructions, including as a result

of the September 1, 2020 charge conference, and/or the Court’s ruling on any pending motion, its

rulings during trial (including pursuant to Federal Rule of Civil Procedure 50) and/or its resolution

of any other dispute that bears on the legal claims in this case. DFA also reserves the right to

respond and/or object to the portions of the Court’s proposed jury instructions, circulated to the

parties on August 19, 2020, see August 19, 2020 Email from Jennifer Ruddy and attachment, prior

to, during and/or following the upcoming September 1, 2020 charge conference. For ease of

reference, DFA will respond to the Court’s proposed revised instructions from August 19, 2020

separately and not as part of Attachment A herein.




                                                 3
        Case 2:16-cv-00287-cr Document 307 Filed 08/24/20 Page 4 of 5




Dated: August 24, 2020             Respectfully submitted,

                                    /s/ Alfred C. Pfeiffer Jr.
                                   Alfred C. Pfeiffer Jr. (admitted pro hac vice)
                                   Sarah M. Ray (admitted pro hac vice)
                                   LATHAM & WATKINS LLP
                                   505 Montgomery Street, Suite 2000
                                   San Francisco, CA 94111
                                   Telephone: 415-391-0600
                                   Facsimile: 415-395-8095
                                   Email: al.pfeiffer@lw.com
                                   Email: sarah.ray@lw.com

                                   Margaret M. Zwisler (admitted pro hac vice)
                                   Jennifer L. Giordano (admitted pro hac vice)
                                   Molly M. Barron (admitted pro hac vice)
                                   LATHAM & WATKINS LLP
                                   555 Eleventh Street, NW, Suite 1000
                                   Washington, DC 20004
                                   Telephone: 202-637-2200
                                   Facsimile: 202-637-2201
                                   Email: margaret.zwisler@lw.com
                                   Email: jennifer.giordano@lw.com
                                   Email: molly.barron@lw.com
                                   W. Todd Miller (admitted pro hac vice)
                                   BAKER & MILLER PLLC
                                   2401 Pennsylvania Avenue, NW, Suite 300
                                   Washington, DC 20037
                                   Telephone: 202-663-7820
                                   Facsimile: 202-663-7849
                                   Email: tmiller@bakerandmiller.com
                                   Ian P. Carleton
                                   SHEEHEY FURLONG & BEHM P.C.
                                   30 Main Street, P.O. Box 66
                                   Burlington, VT 05402
                                   Telephone: 802-864-9891
                                   Email: icarleton@sheeheyvt.com
                                   Counsel for Defendants Dairy Farmers of America,
                                   Inc. and Dairy Marketing Services, LLC




                                      4
          Case 2:16-cv-00287-cr Document 307 Filed 08/24/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

        I hereby certify that on August 24, 2020, I electronically filed with the Clerk of Court the
foregoing document using the CM/ECF system. The CM/ECF system will provide service of such
filing via Notice of Electronic Filing (NEF) to the following NEF parties:

       Joel G. Beckman, Esq. (jbeckman@nbparis.com)
       Gary L. Franklin, Esq. (gfranklin@primmer.com)
       William C. Nystrom, Esq. (wnystrom@nbparis.com)
       Elizabeth A. Reidy, Esq. (ereidy@nbparis.com)
       Dana A. Zakarian, Esq. (dzakarian@nbparis.com)



Dated: August 24, 2020                                /s/ Alfred C. Pfeiffer Jr.
                                                     Alfred C. Pfeiffer Jr. (admitted pro hac vice)
                                                     LATHAM & WATKINS LLP
                                                     505 Montgomery Street, Suite 2000
                                                     San Francisco, CA 94111
                                                     Telephone: 415-391-0600
                                                     Facsimile: 415-395-8095
                                                     Email: al.pfeiffer@lw.com
